Citation Nr: 0905442	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-24 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
malunion, status post fracture of the proximal ulna with 
limitation and pain on motion (major).  

2.  Entitlement to a rating in excess of 30 percent for left 
ulnar nerve entrapment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 1965 to July 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified at a Board hearing at the RO in January 2008.  

The issues on appeal were before the Board in June 2008 when 
they were remanded for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The issues on appeal were before the Board in June 2008 when 
they were remanded to afford the Veteran a VA examination to 
determine the extent of symptomatology associated with his 
service-connected left elbow disabilities.  A VA examination 
was conducted in October 2008.  Unfortunately, the Board's 
review of the VA examination report demonstrates that it is 
not responsive to the Board's remand instructions.  The 
examiner was directed to determine the range of motion of the 
left elbow for flexion and extension and the point where 
motion is limited by pain.  The examiner determined that the 
range of motion of the left elbow was 36 degrees to 76 
degrees for flexion and 76 degrees to 36 degrees for 
extension.  The examiner further reported that pain on 
flexion began at 36 degrees and ended at 76 degrees and that 
the pain on extension began at 76 degrees and ended at 36 
degrees.  This indicates to the Board that the Veteran's 
entire range of motion for flexion and extension were 
painful.  It is not apparent to the Board if this was the 
examiner's actual finding.  The examiner was asked to 
determine if ankylosis was present in the left elbow.  The 
examiner determined that ankylosis was present in the left 
elbow and the angle of fixation in degrees was reported to be 
36 degrees to 76 degrees.  This finding does not make sense 
to the Board.  As a general proposition, ankylosis, within 
the context of its plain and ordinary usage, means a joint is 
stiffened or fixed as a result of the disease process.  
Steadman's Medical Dictionary, p. 90, 27th Edition (2000).  
Further, the United States Court of Appeals For Veterans 
Claims (the Court) has specifically addressed ankylosis as 
concerns the upper extremities.  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992), both indicating that ankylosis is complete immobility 
of the joint in a fixed position - either favorable or 
unfavorable.  The examiner's finding does not comport with 
the Board's understanding of the definition of ankylosis.  

The examiner was specifically requested in the June 2008 
remand instructions to determine if the Veteran experienced  
marked cubitus varus or cubitus valgus deformity, an ununited 
fracture of the head of the radius and/or malunion or 
nonunion of the radius or ulna.  No determinations were made 
with regard to this symptomatology.  

With regard to impairment of the median nerve, the examiner 
was requested to determine if the hand is inclined to the 
ulnar side and if the index and middle fingers are more 
extended than normally; he/she was to describe any atrophy of 
the muscles of the thenar eminence, whether the thumb is in 
the plane of the hand (ape hand); whether pronation is 
incomplete and defective, any absence of flexion of index 
finger and feeble flexion of middle finger, whether the 
veteran can or cannot make a fist; if the index and middle 
fingers remain extended; whether the Veteran can flex the 
distal phalanx of thumb, if there is defective opposition and 
abduction of the thumb at right angles to the palm; whether 
flexion of the wrist is weakened; and whether there is pain 
with trophic disturbances.  The physician was to note whether 
nerve involvement is wholly sensory.  The examination report 
is lacking in these findings.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  In 
light of the foregoing, this case must be remanded again in 
order for a VA examination to be conducted which is 
responsive to the Board's remand instructions.  

In his February 2009 Post-Remand Brief, the Veteran's 
representative raised the issue of entitlement to a separate 
10 percent evaluation for traumatic arthritis.  As the issue 
on appeal is being remanded for the above actions, the Board 
finds it would be helpful if an opinion was obtained to 
determine if the service-connected left elbow disability is 
manifested by traumatic arthritis.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of VA treatment records, 
covering the period from March 28, 2007, 
to the present, should be obtained and 
added to the claims file.

2.  Contact the examiner who conducted 
the October 2008 VA examination and 
request that he prepare an addendum to 
the examination report which addresses 
the following with regard to the left 
elbow injury:  

a.  What is the Veteran's range of motion 
of the left elbow for flexion and 
extension and what range of motion, if 
any, is the Veteran able to perform 
without pain? 

b.  Does the Veteran have ankylosis of 
the left elbow? (ankylosis, within the 
context of its plain and ordinary usage, 
means a joint which is stiffened or fixed 
as a result of the disease process).  If 
ankylosis is present,  determine whether 
the ankylosis is: (1) unfavorable, at an 
angle of less than 50 degrees or with 
complete loss of supination or pronation, 
or (2) intermediate, at an angle of more 
than 90 degrees or between 70 degrees and 
50 degrees or (3) favorable, at an angle 
between 90 degrees and 70 degrees.  

c.  Does the Veteran have a marked 
cubitus varus or cubitus valgus 
deformity?

d.  Does the Veteran have an ununited 
fracture of the head of the radius?

e.  Does the Veteran have either malunion 
or nonunion of the radius or ulna?

f.  With regard to the impairment of the 
median nerve, the examiner should answer 
the following: determine if the hand is 
inclined to the ulnar side and if the 
index and middle fingers are more 
extended than normally, describe any 
atrophy of the muscles of the thenar 
eminence, whether the thumb is in the 
plane of the hand (ape hand); and whether 
pronation is incomplete and defective, 
any absence of flexion of index finger 
and feeble flexion of middle finger.  It 
should be noted if the Veteran cannot 
make a fist; if the index and middle 
fingers remain extended; whether the 
Veteran can flex the distal phalanx of 
thumb; if there is defective opposition 
and abduction of the thumb at right 
angles to the palm; whether flexion of 
the wrist is weakened; and whether there 
is pain with trophic disturbances.  The 
physician should note whether nerve 
involvement is wholly sensory.

Additionally, the examiner should provide 
an opinion as to whether the service-
connected left elbow disability is 
manifested by traumatic arthritis.  

If the examiner determines that he cannot 
provide any of the requested opinions 
without another examination of the 
Veteran, this should be scheduled.   

If the examiner who conducted the October 
2008 VA examination is not available to 
prepare the addendum set out above, 
schedule the Veteran for an appropriate 
VA examination or examinations for the 
purpose of evaluating the current 
severity of his service-connected 
residuals of a fracture of the left 
elbow.  The claims file should be made 
available to the examiner or examiners 
for review of pertinent documents therein 
in connection with the examination.  Each 
examination report should reflect that 
such a review was conducted.  All 
clinical and special test findings should 
be clearly reported.  Range of motion 
should be reported along with the point 
(if any, in degrees) where motion is 
limited by pain.  Specifically, the 
examiner should be asked the following 
questions:

a. What is the Veteran's range of motion 
of the left elbow for flexion and 
extension?

b. Does the Veteran have any loss of or 
limitation of supination or pronation of 
the left forearm, and, if so, what is the 
degree of such loss or limitation?

c.  Does the Veteran have ankylosis of 
the left elbow? (ankylosis, within the 
context of its plain and ordinary usage, 
means a joint which is stiffened or fixed 
as a result of the disease process).  If 
ankylosis is present,  determine whether 
the ankylosis was: (1) unfavorable, at an 
angle of less than 50 degrees or with 
complete loss of supination or pronation, 
or (2) intermediate, at an angle of more 
than 90 degrees or between 70 degrees and 
50 degrees or (3) favorable, at an angle 
between 90 degrees and 70 degrees.  

d.  Does the Veteran have a marked 
cubitus varus or cubitus valgus 
deformity?

e.  Does the Veteran have an ununited 
fracture of the head of the radius?

f.  Does the Veteran have either malunion 
or nonunion of the radius or ulna?

The examiner should also be asked to 
determine whether there are any symptoms 
that additionally limit the range of 
motion and function of the left elbow. 
The examiner should answer the following 
questions:

g.  Does the Veteran's left elbow exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

h.  Does pain significantly limit 
functional ability during flare-ups or 
when the left elbow is used repeatedly 
over a period of time (this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups)?

i.  With regard to the impairment of the 
median nerve, the examiner should answer 
the following: determine if the hand is 
inclined to the ulnar side and if the 
index and middle fingers are more 
extended than normally; describe any 
atrophy of the muscles of the thenar 
eminence, whether the thumb is in the 
plane of the hand (ape hand); whether 
pronation is incomplete and defective, 
any absence of flexion of index finger 
and feeble flexion of middle finger. It 
should be noted if the Veteran cannot 
make a fist; if the index and middle 
fingers remain extended; whether the 
Veteran can flex the distal phalanx of 
thumb, if there is defective opposition 
and abduction of the thumb at right 
angles to the palm; whether flexion of 
the wrist is weakened; and whether there 
is pain with trophic disturbances. The 
physician should note whether nerve 
involvement is wholly sensory.

j.  Additionally, the examiner should 
provide an opinion as to whether the 
service-connected left elbow disability 
is manifested by traumatic arthritis.

3.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
claims. If the Veteran's claims remain 
denied, he and his representative should 
be provided with a supplemental statement 
of the case and an opportunity to 
respond.

The case should then be returned to the 
Board for appropriate appellate 
consideration, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

